     Case 2:18-cv-00531-ODW-FFM Document 22 Filed 03/07/19 Page 1 of 3 Page ID #:114



 1     David J. Kaminski (SBN 128509)
       kaminskid@cmtlaw.com
 2     Alex A. Wade (SBN 216538)
       wadea@cmtlaw.com
 3     CARLSON & MESSER LLP
       5901 West Century Boulevard, Suite #1200
 4     Los Angeles, CA 90045
       Tel: (310) 242-2200
 5     Fax: (310) 242-22000
 6
       Attorneys for Defendant,
       OPTIO SOLUTIONS, LLC dba
 7     QUALIA COLLECTION SERVICES
 8
 9
                                         UNITED STATES DISTRICT COURT
10
                                    CENTRAL DISTRICT OF CALIFORNIA
11
12
       NOEMI GALVEZ,                                    Case No. 2:18-cv-00531-ODW-FFM
13
                            Plaintiff,                  NOTICE OF SETTLEMENT
14
                      vs.
15
       OPTIO SOLUTIONS, LLC d/b/a
16
       QUALIA COLLECTION
17     SERVICES,
18                          Defendants.
19
20     TO THE HONORABLE COURT:
21                    PLEASE TAKE NOTICE that a settlement in this matter has been reached
22     between the parties. The parties anticipate that they will complete the settlement,
23     and file a stipulation of dismissal, within 45 days from the date of this notice.
24     ///
25     ///
26     ///
27     ///
28     ///
       {00110937;1}                                 1
                                                                               NOTICE OF SETTLEMENT
                                                                         Case No: 2:18-cv-00531-CBM-FFM
     Case 2:18-cv-00531-ODW-FFM Document 22 Filed 03/07/19 Page 2 of 3 Page ID #:115



 1                    In light of the settlement, the parties request that the Court take off calendar
 2     all future hearing dates in this case.
 3
 4
 5                                                     CARLSON & MESSER LLP
 6     DATED: March 7, 2019                            s/ David J. Kaminski
                                                       David J. Kaminski
 7                                                     Alex A. Wade
 8                                                     Attorneys for Defendant
                                                       OPTIO SOLUTIONS, LLC dba QUALIA
 9                                                     COLLECTION SERVICES
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       {00110937;1}                                    2
                                                                                      NOTICE OF SETTLEMENT
                                                                                Case No: 2:18-cv-00531-CBM-FFM
     Case 2:18-cv-00531-ODW-FFM Document 22 Filed 03/07/19 Page 3 of 3 Page ID #:116



 1
 2
 3                                       CERTIFICATE OF SERVICE
 4                    I hereby certify that on March 7, 2019, a true and correct copy of the foregoing
 5     NOTICE OF SETTLEMENT was filed through the ECF system, which will send
 6     notification of such filing to the e-mail addresses associated with this case.
 7
                                                       CARLSON & MESSER LLP
 8
       DATED: March 7, 2019                            s/ David J. Kaminski
 9                                                     David J. Kaminski
10                                                     Alex A. Wade
11
                                                       Attorneys for Defendant
12                                                     OPTIO SOLUTIONS, LLC dba QUALIA
13                                                     COLLECTION SERVICES
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       {00110937;1}                                   3
                                                                                      NOTICE OF SETTLEMENT
                                                                                Case No: 2:18-cv-00531-CBM-FFM
